Citation Nr: 0511641	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  03-31 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for an acquired 
psychiatric disorder to include major depression and post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for unusual sensations 
on the top of the head.

4.  Entitlement to direct service connection for a 
gastrointestinal disorder.

5.  Entitlement to secondary service connection for irritable 
bowel syndrome.  

6.  Entitlement to service connection for high cholesterol.

7.  Entitlement to service connection for bronchitis with 
pleuritis.

8.  Entitlement to service connection for residuals of 
asbestos exposure.

9.  Entitlement to service connection for peripheral 
neuropathy.  

10.  Entitlement to service connection for coronary artery 
disease with hypertension.

11.  Entitlement to service connection for chronic fatigue 
syndrome.

12.  Entitlement to service connection for residuals of Agent 
Orange exposure.

13.  Entitlement to service connection for residuals of 
radiation exposure.  

14.  Entitlement to service connection for dental treatment 
purposes.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, C.T., AND C.C.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1963 to August 1966.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision by the Reno, 
Nevada, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In March 2004, the veteran testified before 
the undersigned at a Travel Board hearing held in Las Vegas, 
Nevada.  

The issue of service connection for irritable bowel syndrome 
as secondary to major depressive disorder is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  The veteran does not have PTSD, if present, it is 
unrelated to service.

2.  The veteran has a major depressive disorder which is 
related to service.

3.  The veteran does not have fibromyalgia.

4.  The veteran's current complaints of unusual sensations on 
the top of the head are not derived from inservice disease or 
injury.

5.  A peptic ulcer was not manifest during service or within 
one year of separation from service; a gastrointestinal 
disability to include irritable bowel syndrome is not 
attributable to service.

6.  High cholesterol is not attributable to a disease or 
injury.

7.  The veteran does not have a pulmonary/respiratory 
disability to include bronchitis and pleuritis; his dyspnea 
is not of pulmonary origin.  

8.  The veteran does not have a respiratory/pulmonary 
disorder due to inservice asbestos exposure.  

9.  The veteran does not have peripheral neuropathy.  

10.  Coronary artery disease and hypertension were not 
manifest during service or within one year of separation from 
service and are not attributable to service.

11.  Chronic fatigue syndrome is not attributable to service.  


12.  The veteran does not have disease or injury due to Agent 
Orange exposure.  

13.  The veteran does not have any of the types of cancer 
that are presumptively service connected due to radiation 
exposure; the veteran does not have any of the diseases 
recognized by VA to "radiogenic diseases;" the veteran does 
not have any disability attributable to radiation exposure.  

14.  There is no current dental condition related to 
inservice dental trauma, nor is there any other current 
dental condition otherwise related to military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, (West 2002); 38 C.F.R. §§ 3.304(f), 4.125 (2004).

2.  Major depressive disorder was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

3.  Fibromyalgia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

4.  Unusual sensations on the top of the head were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

5.  A gastrointestinal disability was not incurred in or 
aggravated by service nor may peptic ulcer disease be 
presumed to have so been incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2004).

6.  High cholesterol due to disease or injury was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

7.  Bronchitis with pleuritis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

8.  A disease or injury due to asbestos exposure was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

9.  Peripheral neuropathy was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

10.  Coronary artery disease and hypertension were not 
incurred in or aggravated by service nor may it be presumed 
to have so been incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).

11.  Chronic fatigue syndrome was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

12.  A disease or injury due to Agent Orange exposure was not 
incurred or aggravated in service, nor any disease or injury 
be presumed to have been incurred therein.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

13.  A disease or injury due to radiation exposure was not 
incurred or aggravated in service, nor may any disease or 
injury be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).

14.  A dental condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 
38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a January 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the United States Court of Appeals 
for Veteran Claims' (Court) was not holding that where pre-
AOJ-adjudication notice was not provided, the case must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The March 2004 
certification letter constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  He has been afforded multiple examinations.  
Although the veteran asserted during his personal hearing 
that he was not afforded a complete evaluation, the record 
shows that in March and April 2004, he was afforded multiple 
VA examinations which addressed the claimed disabilities.  In 
addition, another VA examiner provided a medical opinion.  
The records satisfy 38 C.F.R. § 3.326.  The Board finds that 
VA has done everything reasonably possible to assist the 
claimant.  

Further, additional evidence has been received without 
initial agency or original jurisdiction (AOJ) review; 
however, a waiver was received.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case. 


Shipboard Hazard and Defense (SHAD) Project

In December 2003, Public Law 108-170, the Veterans Health 
Care, Capital Asset, and Business Improvement Act of 2003, 
was enacted.  This law provides for veterans who participated 
in Project 112/SHAD Testing.  This change was promulgated in 
April 2004, by the Veterans Health Administration (VHA) and 
made effective immediately.  See VHA Directive 2004-016 
(April 15, 2004).  This directive provides that veterans who 
participated in Project 112/SHAD will be provided a thorough 
clinical evaluation and enhanced access to enrollment in the 
VA Health Care System, to include VA health care at no cost 
for any illness possibly related to their participation in 
that project.  The directive also contains the following 
note:

NOTE:  Information about the specific ships involved and the 
known health effects from exposures to agents that were used 
in Project 112/SHAD tests is available along with other 
relevant background information at http://www.va.gov/shad/.  
Another source of information regarding Project 112 tests is 
DOD's website at: www.deploymentlink.osd.mil/current_issues 
/shad/shad_intro.shtml.

VHA provided veterans with potential SHAD involvement a 
complete "Primary Care New Patient History and Physical 
Examination" even if the veteran previously received 
healthcare from VA.  

In this case, as set forth below, the veteran has been 
notified of potential SHAD involvement as he was aboard a 
vessel which participated in testing in conjunction with 
Project SHAD.  In compliance with directives as noted above, 
the veteran was afforded multiple examinations by VA to 
assess any residuals due to SHAD involvement.  The veteran 
has submitted extensive evidence with regard to Project SHAD, 
the nerve agents used, the vessels involved, the testing 
performed, and studies which have been done, which the Board 
has reviewed.  The Board accepts that the USS Granville 
participated in Project SHAD and that the veteran served 
aboard this vessel during a time period when such testing was 
conducted.  Nevertheless, in order for his claims to be 
granted, he still must meet the necessary criteria for 
service connection.  A claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).  If one or more of 
the required elements are absent, the veteran's claim must 
still be denied despite any SHAD involvement.  

Thus, to the extent that the submitted periodical and 
treatise information discusses Project SHAD and the 
repercussion or possible repercussions thereof, this evidence 
does not bear on whether the veteran does in fact clinically 
have the claimed disabilities nor does it establish that the 
veteran personally had the claimed disabilities during 
service nor does it establish that any current disability is 
specifically related to service.  Rather, the competent 
evidence to include the multiple VA examinations, addresses 
these matters.  


Background

The veteran had active service from June 1963 to August 1966.  

In June 1963, the veteran was afforded a physical 
examination.  At that time, dental evaluation revealed that 
teeth numbered 3, 14, 17, and 32 were missing or impacted.

In August 1966, the veteran was afforded a separation 
examination.  Blood pressure was 110/70.  Clinical evaluation 
revealed that a the veteran's body systems in the following 
areas were normal with no abnormalities: head, face, neck, 
and scalp; nose; sinuses; mouth and throat; ears; eyes; lungs 
and chest; heart; vascular system; abdomen and viscera; anus 
and rectum; endocrine system; genitourinary system; upper 
extremities; feet; lower extremities; spine and other 
musculoskeletal; skin and lymphatics; neurologic; and 
psychiatric.  At that time, dental evaluation revealed that 
tooth numbered 32 on the left was non-restorable and tooth 
numbered 20 on the right was non-restorable.  It was noted 
that he was Type II, Class II, Dentally Qualified.  

In May 2001, an application for VA compensation benefits was 
received from the veteran.  

The veteran was awarded Social Security Administration 
benefits.  Medical records in conjunction with the decision 
were received.  

In November 1989, the veteran was treated by G.M., M.D., 
after he suffered an injury to the right calf while working 
for an airline and then a reinjury on the left.  The 
physician indicated that the veteran had suffered a gastroc 
muscle tear.  

In 1990, the veteran was seen by D.G., M.D., for spine 
evaluation.  May through July 1990 records show treatment for 
back complaints.  In  May 1990, it was noted that the veteran 
had a medical retirement from his employer for psychological 
problems.  Last year, he had a gastric rupture and was 
unhappy with his treatment and felt that it was related to 
his November 1989 back injury.  In a September 1990 letter, 
it was noted that the veteran had a past history of lumbar 
spondylosis, rule out herniated nucleus pulposus, and low 
back pain with radiation down the right leg.  

In March 1991, the veteran received treatment from a physical 
therapist for complaints of back pain with radiation into the 
right buttock and lower extremity as well as headaches.  

In April 1991, the veteran underwent a psychological 
evaluation by L.M., Ph.D.  It was noted that the veteran was 
referred for a psychological evaluation to assess the nature 
and extent of psychological trauma arising out of his 
November 1989 industrial accident.  It was noted that while 
working for an airline, in December 1986, there was an 
injury.  In March 1989, he was injured while pulling a cart 
of cargo.  In November 1989, the veteran was injury by a 
heavy piece of cargo and again in August 1990 as a result of 
lifting cargo.  Testing and mental status examination were 
performed.  The diagnosis was a somatoform pain disorder and 
a secondary depression without psychotic features.  

In August 1991, the veteran underwent a magnetic resonance 
imaging (MRI) which revealed severe facet degeneration at L4-
5 bilaterally; at L5-S1, a 3 millimeter posterior bulging 
annulus which was eccentrically more prominent on the left.  

From August to September 1991, the veteran was seen by the 
Jean Hanna Clark Rehabilitation Center for treatment of 
chronic cervicodorsal and L5 spine strain, industrial, 
following his work injury.  In his past medical history, it 
was noted that in 1975, he had a left shoulder dislocation; 
in 1979, he had an appendectomy; in 1986, he had an over 
stretched right calf; and in 1989, he had reinjured his right 
calf.  

In a November 1991 report, G.S., M.D., indicated that he 
originally saw the veteran in December 1990, when the veteran 
was employed at an airline and had injured his back in 
November 1989.  Currently, the veteran had degenerative 
changes at 2 segments of the spine.  It was noted that he had 
marked degenerative disc disease at  L4-5 with some bulging 
posteriorly of the annulus fibrosis with probable foraminal 
narrowing and secondary referred pain or irritation of the L5 
nerve root.  

In January 1992, the veteran was again treated at the Jean 
Hanna Clark Rehabilitation Center.  It was essentially 
determined that the veteran was unemployable due to residuals 
from past industrial accident and psychological problems, 
currently diagnosed as undifferentiated somatoform disorder, 
dysthymia, and personality disorder.  

In June 1992, the veteran was afforded an orthopedic 
examination by R.M., M.D.  At that time, his work-related 
injuries were reviewed.  It was also noted that he was 
disabled for psychological reasons as well as for left 
shoulder disability.  Examination resulted in the impression 
of status left shoulder repair; spondylolisthesis of L5-S1 
and a slight forward slipping of L4 on L 5 as demonstrated by 
x-rays; degenerative disc disease of the L4 and L5 levels.  

A medical report of R.M., M.D., noted that the veteran was 
being evaluated for any permanent partial impairment that 
might be due to his work related injury and/or other factors.  
It was noted that the veteran's current symptoms included 
lack of sleep, headaches, obesity, gastrointestinal distress 
including irritable bowel syndrome, shortness of breath on 
exertion, hyperventilation, a temper, irritability, and high 
blood pressure.  Testing revealed that the veteran converted 
psychological problems into physical complaints.  He was 
noted to have major depression with somatization.  The 
stressors were related to work and poor adaption.  

The veteran was also seen by Dr. J.D. in July 1997, for right 
foot plantar fasciitis and patellofemoral dysfunction of the 
knees, bilaterally.  It was noted that the current complaints 
were unrelated to any injury or accident and began about 
6 months previously.  The veteran admitted to prior low back 
and hip pain.  The veteran was additionally seen by R.B., 
M.D., in July 1997.  This physician noted that the right foot 
and knee pain dated back to an injury the veteran sustained 
while working for an airline when a bin came down and struck 
the veteran in the back.  The veteran reported that he tried 
to move out of the way and, in doing so, wrenched his right 
leg, calf, and back.  Since that time, the veteran had had 
polyarthralgias and polymyalgias.  The physician also noted 
that the veteran retired from the police force after being in 
a major car accident in 1976.  Current assessment was mild 
degenerative joint disease of the right knee; right knee 
plantar fasciitis; polyarthralgias and myalgias.  

In July 1997, the veteran was treated by T.K., M.D.  At that 
time, it was noted that the veteran had an injury to his 
spine in 1976 and in 1989, and also to his right knee in 
1989.  he reported ongoing pain with chronic lumbar 
radiculopathy.  The impression was degenerative arthopathy of 
the right knee and lumbar spine.  The physician noted that 
there was some general achiness that might suggest a systemic 
rheumatic illness, but this seemed less likely.  

In September 1997, the veteran was treated by Eastern 
Podiatry for right foot complaints.  

In September 1997, the veteran was seen by J.C., M.D., for 
knee and feet complaints.  

In December 1998, the veteran was seen at Nevada Cardiology 
Associates.  The veteran related that he had generally been 
medically healthy, but in 1989, he had an injury to his low 
back which had limited his activities significantly and he 
recently had elevated blood pressure.  Examination revealed 
elevated blood pressure.  The veteran was placed on a 
restricted diet.  

In March 1999, the veteran was afforded an examination by 
R.M., M.D.  At that time, the veteran complained of his back, 
fibromyalgia, and high blood pressure.  He also reported that 
he had had full dentures because of bone problems since 1994.  
It was noted that the veteran used a motorized vehicle 
because he had trouble walking.  With regard to prior 
accidents and injuries, the veteran reported his airline 
injury.  The impression was history of hypertension; history 
of heart enlargement; spondylolisthesis at the L5 level; 
degenerative disc disease of L4 and L5; questionable 
fibromyalgia; status post left shoulder rotator cuff repair 
with a good result; moderate obesity.  

In June 2000, the veteran was treated by the Lung Center of 
Nevada for dyspnea on exertion.

The veteran was also seen by VA from 2000-2001.  Psychiatric 
treatment resulted in diagnoses of PTSD and major depression.  
A December 2000 notation indicated that the major depression 
was due in part to the veteran's trauma of being involved 
during service to exposure to chemicals and in part due to 
stressful experiences while the veteran was a police officer.  
The veteran was also seen for complaints of back and other 
joint pain.  The diagnosis was possible fibromyalgia.  

Thereafter, medical records were received from the Queen's 
Medical Center dated in 1985.  These record reflect that the 
veteran reported that in 1972, after an automobile accident 
occurred in which the steering wheel was pushed into his 
periumbilical region, he had had periumbilical crampy 
discomfort.  Thereafter, during a period of tension in 1984, 
he again had discomfort.  The impression was periumbilical 
cramping pain with increasing bowel movements and headaches 
in relationship with tension suggested irritable bowel 
syndrome.  He underwent an esophagogastroduodenoscopy which 
revealed no obvious esophagitis, gastric, or esophageal 
varices.  The assessment was that it would appear that the 
stomach was not the cause of the veteran's pain.  A gastric 
biopsy revealed focal aggregate of lymphocytes without 
evidence of intestinal metaplasia.  

In May 2001, the veteran submitted a statement with regard to 
his alleged PTSD.  He indicated that during service, he 
served aboard the USS Granville Hall which sprayed chemicals.  
He participated in Operation Flower Drum, Operation Shady 
Grove, and Operation Big Tom.  Thereafter, he was transferred 
to the USS Hassayampa and was sent to the Gulf of Tonkin, off 
the Vietnam coast, to refuel the ships which were bombing the 
shores.  He recalled seeing refugees.  After service, he 
indicated that he retired from the police force due to 
psychological reasons because he could not handle the stress.  

In a November 2002 letter, the Defense Threat Reduction 
Agency provided information with regard to radiation exposure 
for the USS Granville Hall.  It was indicated that the USS 
Granville Hall participated in 3 U.S. atmospheric nuclear 
tests: Operation CASTLE in 1954 at the Pacific Proving Ground 
(PPG); Operation WIGWAM in 1955 near San Diego, California; 
and Operation REDWING in 1956 at the PPG.  

In a November 2002 letter, the Under Secretary of VA for 
Benefits, indicated that according to VA's records, the Navy 
was involved in tests which were conducted during the 
veteran's tour of service.  The tests were part of a program 
in the 1960's and 1970's called the SHAD Project.  Project 
SHAD tested the effectiveness of shipboard detection and 
protective measures against the possible chemical, 
biological, and nuclear threats.  The Department of Defense 
(DOD) had declassified information relating to 12 tests 
including Flower Drum I and Shady Grove.  

Thereafter, medical records were received from R.M., M.D. 
which reflected treatment in 1985 and 1986.  They showed that 
the veteran had psychiatric problems related to his stress 
while working on the police force.  

In March 2003, the veteran was afforded a VA general medical 
examination.  The diagnosis was chronic fatigue syndrome.  
The examiner referred to the other specific examinations.  

In March 2003, the veteran was afforded a chronic fatigue 
syndrome examination.  It was noted that the acute onset of 
chronic fatigue syndrome was 1990, by the veteran's report, 
but the claims file did not establish the date of diagnosis.  
The veteran reported having low grade fever, nonexudatuive 
pharyngitis, palpable tender cervical or axillary lymph 
nodes, generalized muscle aches and weakness, fatigue, 
headaches, migratory joint pains, neuropsychological 
symptoms, and sleep disturbance.  The examiner stated that 
the veteran met the criteria for chronic fatigue syndrome.  

In March 2003, the veteran wad afforded an infections, 
immune, and nutritional disabilities examination.  The 
examiner indicated that there was no clinical evidence of 
chronic infection due to bacterial exposure 38 years ago.  

In March 2003, the veteran was afforded a hypertension 
examination.  The examiner indicated that the date of onset 
of hypertension was in the 1970's.  It was noted that the 
veteran was on medication.  The diagnosis was essential 
hypertension.  The examiner referred to the cardiology 
examination which was performed in June 2003.  The 
examination revealed that the veteran had abnormal testing on 
EKG; an ejection fraction of 50 percent; and reversible 
septal ischemia.  

In April 2003, the veteran was afforded a stomach 
examination.  The veteran reported epigastric discomfort and 
some bowel incontinence.  Physical examination of the abdomen 
and rectum revealed no abnormalities.  The impression was 
that the veteran had a constellation of rather infrequent 
symptoms.  The heartburn was due to acid reflux which could 
be treated with over-the-counter medication.  The burning 
midpelvic pain was most likely also related to acid-related 
disorder, but its frequency was infrequent and could be 
treated the same way.  Lately, the passage of stools 2 to 3 
times per month and the soiling was most likely from 
irritable bowel and this might reasonably be addressed by 
simply taking fiber supplements.  

In April 2003, the veteran was afforded a spine examination.  
The veteran reported that he had back pain after exposure to 
sarin gas 22 years ago as well as a pain from the top of his 
head to his toes.  He complained of having constant aching 
and severe pain.  There was no radicular pain.  He claimed 
night sweats.  He reported that he could not walk for more 
than 15 minutes and stated that he did not lift weights 
heaver than a few pounds.  His work-related back injury was 
noted.  The diagnosis was mild osteoarthritis of the L4-L5 
disc space without neurologic nor mechanical deficit.  X-rays 
revealed mild osteoarthritis at the L4-5 intervertebral disc 
space of the lumbar spine.  The examiner opined that the 
veteran's complaints related to his back were not consistent 
with his essentially normal examination and mild arthritic 
changes at the L4-L5 interspace.  

In April 2003, the veteran was afforded a pulmonary 
examination.  He reported that he had a past history of 
exposure to chemical agents, biological agents, sarin nerve 
agent, and radiation.  Physical examination was conducted.  
The examiner indicated that by way of symptoms, the veteran 
had a history of shortness of breath on minimal exertion.  
His current physical examination of the respiratory system 
was normal.  His pulmonary function tests were normal.  His 
chest x-rays were normal.  A prior methacholine test ruled 
out the diagnosis of asthma.  The examiner concluded that the 
veteran did not have obstructive disease or restrictive 
disease.  He had no evidence of interstitial lung disease.  
As such, the examiner stated that the veteran did not have a 
pulmonary etiology for his shortness of breath.  The examiner 
indicated that deconditioning and obesity could play a role.  
The examiner stated that the notes of the cardiologist were 
reviewed and the veteran also had no cardiac etiology for his 
shortness of breath.  In sum, the examiner concluded that the 
veteran's shortness of breath was neither pulmonary nor 
cardiac in origin.  

In April 2003, the veteran was afforded a neurological 
examination.  The veteran reported that he had diffuse pain 
and numbness in his right and left lower extremities.  He 
reported a past history of exposure to chemical agents, 
biological agents, sarin nerve agent, and radiation.  
Physical examination and an EMG were conducted.  The 
impression was normal EMG of both upper extremities and 
paraspinal muscles; normal EMG of both lower extremities and 
paraspinal muscles; normal nerve conduction studies of both 
upper extremities; normal nerve conduction studies of both 
lower extremities; normal F waves of both upper extremities; 
normal F waves of both lower extremities; normal H reflexes 
of both lower extremities; paresthesiae.  The examiner 
concluded that there was no evidence of neuropathy, myopathy, 
or radiculopathy.  There was no evidence of any neurological 
condition or abnormality which could be related to the 
veteran's exposure to the substances reported.  

In April 2003, the veteran was afforded a muscles 
examination.  The veteran reported that he developed pain 
from the top of his head to the tips of his toes.  The 
veteran reported inservice exposure to sarin gas.  The 
examiner stated that there was no flare-up or residual due to 
muscle injury; there was no muscle injury due to missile; 
there was no muscle which was injured or destroyed; there was 
no evidence nerve injury or vascular structures injury; 
despite complained of muscle pain from the top of the head on 
the tips of the toes, there was no evidence muscle 
tenderness; there was no tumor evidence; there was no bones, 
joint, or nerve damage; the veteran had normal muscular 
strength in the arms and legs; there was no muscle 
herniation; there was no loss of muscle function; the veteran 
had full joint function except in his previously injured 
shoulder.  The diagnosis was no muscular injury or wasting.  

In April 2003, the veteran was afforded a psychiatric 
examination.  At that time, he reported a history of exposure 
to toxins during service.  He reported that he was in 
Vietnam, aboard a ship which was used to refuel destroyers 
and that he saw refuges.  The examiner also noted that the 
veteran was disabled from the police force, post-service, for 
PTSD.  The diagnosis was major depression and personality 
disorder.

In April 2003, the veteran was afforded a joints examination.  
At that time, he reported a history of exposure to toxins 
during service.  The veteran complained of pain which was a 
constant severe aching pain from the top of his head to the 
tips of his toes.  The diagnoses were right shoulder, status 
post anterior shoulder surgery without neurologic nor 
mechanical deficits; normal left shoulder; normal right hip; 
normal left hip; normal right knee; normal left knee; normal 
right ankle; normal left ankle.  

In April 2003, the veteran was afforded a bones examination.  
At that time, he reported a history of exposure to toxins 
during service.  The veteran complained of pain which was a 
constant severe aching pain from the top of his head to the 
tips of his toes.  He complained of constant severe pain 
involving his neck, shoulders, elbows, hips, low back, knees, 
and ankles.  The diagnosis was right shoulder status shoulder 
surgery without neurologic nor mechanical deficit.  His 
subjective complaints regarding the right shoulder were 
inconsistent with the normal x-rays and muscle girth about 
the deltoid.  The veteran's post restrictions regarding 
passive abduction and forward flexion of the right shoulder 
were not consistent with a rotator cuff injury and the x-rays 
showed no bony injury or osteoarthritis.  Also, the diagnosis 
was mild osteoarthritis at the L4-5 intervertebral disc space 
without neurologic nor mechanical deficits.  The examiner 
stated that the subjective complaints were not consistent 
with his physical examination.  There were no abnormalities 
regarding his bones in general or any joint other than the 
mild osteoarthritis at he L4-5 level, the previously operated 
right shoulder, which most likely had normal range of motion.  

In April 2003, the veteran was afforded a genitourinary 
examination.  The examination revealed erectile dysfunction.  
The examiner stated that he had no personal experience with 
chemical exposure or biological agents.  The examiner 
suggested that the veteran be reexamined by an examiner with 
experience in this field.  

In June 2003, the veteran was afforded a dental examination.  
The examiner stated that on entrance into service, teeth 
numbered 3, 14, 17, and 32 were missing or impacted, and that 
restoration existed on teeth numbered 1, 2, 15, 16, 18, 19, 
27, 28, 29, 20, and 31.  Teeth numbered 21, 22, and 27 were 
rotated.  There were no dental caries.  The examiner stated 
that based on a comprehensive review of the claims file, no 
connection between the veteran's participation ion chemical 
and/or biological weapons testing and the veteran's current 
oral health could be established.  

The veteran was afforded the aforementioned examinations, but 
not all of the examiners indicated whether any current 
disability was related to service to include exposure to 
chemicals/toxins therein.  In July 2003, a VA examiner 
reviewed the examinations and provided the following opinion.  
She stated that the veteran was diagnosed as having the 
following: chronic fatigue syndrome; edentulation of 
maxillary teeth, partial edentulation of mandibular teeth; 
erectile dysfunction; hypertension; occasional heartburn; 
occasional loose stools; status post anterior shoulder 
surgery; osteoarthritis of L4-5 disc space; major depression; 
dermatitis involving the hands; coronary artery disease with 
mild reversible septal ischemia which was unlikely the sole 
cause of dyspnea.  The examiner stated that the specific 
complaints which did not result in a diagnosed condition were 
as follows: arthralgia of numerous joints without evidence of 
radiographic or mechanical deficit; myalgia without injury or 
wasting; no evidence of neuropathy, myopathy, radiculopathy 
of upper of lower extremities or paraspinal muscles; dyspnea 
with no evidence of pulmonary, felt by examiner to be due to 
severe deconditioning.

The examiner state that the veteran was reported to be 
onboard one of the ships involved in Operations Shady Grove, 
Fearless Johnny, Flower Drum Phase I, and Big Tom.  As such, 
he was potentially exposed to Bacillus globigii, coxiella 
burnetii, and pasteurella tularensis (Shady Grove); VX nerve 
agent and diethylphthalate (Fearless Johnny); bacillus 
globigii (Big Tom); and Sarin Nerve Agent; sulfar dioxide; 
and methylacetoacetate (Flower Drum, Phase I).  

The examiner stated that the examinations were conducted to 
determine if the veteran showed any long-term effects of 
exposure to any of the aforementioned substances.  After a 
careful review of the findings, the complaints, and the known 
effects of the above chemicals and biologicals, it was her 
conclusion that none of the veteran's current complaints were 
directly or indirectly related to the identified agents.  Her 
conclusion was based on the facts as follows.  During 
exposure, the personnel were reportedly protected from the 
effects of the agents by protective clothing and masks until 
the ship was decontaminated; there was no evidence in the 
service medical records that the veteran was treated at any 
time for acute illness related to any of the substances; the 
symptom complex that the veteran described did not start 
until 25 years after his last date of exposure; sarin nerve 
agent and VX nerve agent were knows to be fatal if exposure 
is significant and have no known long term effects except 
possible central nervous system effectives from sarin.  The 
neurologist stated that there were no CNS effects on physical 
examination.  The infections caused by the biologicals 
involved were minor and short lasting and rarely affect 
healthy individuals.  It can only be assumed that the veteran 
was more likely than not healthy at he time of his exposure 
because there was no indication in the service medical 
records of any major health problems.  The veteran claim that 
his teeth problems were related to radiation is moot since 
radiation was not utilized in that set of maneuvers.  

Thus, the examiner concluded that the relatively benign 
findings on the examinations and the facts as noted, that the 
veteran's symptoms and complaints were not related to his 
exposure in the noted operations.  

In March 2004, the veteran testified before the undersigned 
at a Travel Board hearing.  In addition, two lay persons 
testified.  Their testimony supports the veteran's testimony.  

With regard to a psychiatric disorder, the veteran indicated 
that a fellow servicemember told him during service that they 
were exposed to chemicals.  After service, he knew that he 
was not supposed to talk about his inservice experienced or 
he would be incarcerated like fellow shipmates were 
incarcerated because their wives discussed the matter.  In 
addition, he indicated that his ship was in the waters off of 
Vietnam and was responsible for supplying ammunition.  He 
recalled seeing refugees in their boats, coming out to his 
ship.  He also related that there were bombings and this was 
nerve wracking.  C.C., a witness, described that the veteran 
had difficulty functioning with others.

With regard to fibromyalgia, the veteran stated that he had 
pain throughout his whole body, in his muscles and in his 
bones.  He related that he was unable to open a small bottle 
of beer.  He reported that he was taking 3 different kinds of 
medication.  

With regard to unusual sensations on the top of the head, the 
veteran related that he felt like the top of his head was 
ready to come off.  He stated that it was called vestibular 
dysfunction.  He related that the chemicals and radiation 
that he was exposed to affected the nerves in his brain.  
Specially, he stated that it was caused by sarin gas.  It 
caused light-headedness.  

With regard to a gastrointestinal disorder, the veteran 
related that he had ulcers and irritable bowel syndrome since 
the military.  It had gotten so bad, that he had had to drink 
liquid charcoal to control it.  He related that he was told 
that his nerves caused his stomach upset.  He also indicated 
that he was taking medication for reflux disease.  

With regard to high cholesterol, the veteran related that his 
physician did not know why he had it.  

With regard to his lungs, he related that he had asbestos 
exposure while about ship as a supply keeper.  He reported 
that he gets short of breath.  In the past, he had 
bronchitis.  

With regard to peripheral neuropathy, the veteran indicated 
that his nerve endings don't work, he an be poked all over 
and he does not feel it.  

With regard to coronary artery disease with hypertension and 
chronic fatigue syndrome, the veteran indicated that they 
were the result of inservice chemical exposure.  

With regard to asbestos exposure, the veteran stated that 
there was asbestos aboard the ships on which he served and 
his exposure to asbestos resulted in pulmonary disabilities.  

With regard to Agent Orange exposure, the veteran indicated 
that his ship was spayed with that chemical.  

With regard to radiation exposure, the veteran related that 
he served aboard the USS Granville Hall.  In the 1950's, that 
ship was used in various operations such as Operation Castle 
Wigwam and Red Wing that involved radiation and the ship was 
contaminated.  In addition, the Hassayampa was involved in 
Operation Dominic and was contaminated with plutonium.  The 
veteran indicated that by later being aboard those vessels, 
he was also contaminated.  He stated that he had had a person 
hold a Geiger counter up to his chest and it read 3343.  

With regard to dental problems, the veteran related that his 
teeth were fine in 1994, but his bones were degenerating and 
the teeth came loose.  

The veteran has submitted extensive periodical evidence with 
regard to Project SHAD, the nerve agents used, the vessels 
involved, the testing performed, and studies which have been 
done.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, the pertinent laws and regulations provide that 
peptic ulcer disease, arteriosclerosis, hypertension, and/or 
valvular heart disease, will be presumed to have been 
incurred in service if it had become manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
1137; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that the VA's and the Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The veteran as a lay person, and his friends, as lay persons, 
have not been shown to be capable of making medical 
conclusions, thus, their statements regarding causation are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Board notes that while the veteran is competent 
to report symptoms and the other lay persons are competent to 
report observations, the veteran and those persons do not 
have medical expertise.  Therefore, they cannot provide a 
competent opinion regarding diagnosis and causation.  

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in 38 
C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  No condition other 
than one listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).  

The specific statute pertaining to exposure to herbicide 
agents is 38 U.S.C.A. § 1116.  Regulations have stipulated 
the diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents.  

In December 2001, the President signed into law the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Public 
Law No. 107-103, 115 Stat. 976 (2001).  Among other things, 
the VEBEA provided a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era.  These statutory provisions became effective on the date 
of enactment, December 27, 2001.  As the new provision is 
liberalizing, it is applicable to any relevant issues on 
appeal.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The 
amended version is more favorable to the veteran because of 
the change to 38 U.S.C.A. § 1116(f).  Similarly, the veteran 
is not prejudiced by consideration of more favorable legal 
provisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  Participation in combat, a determination that is to 
be made on a case by case basis, requires that the veteran 
have personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If VA determines the veteran engaged in combat with the enemy 
and his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible and 
"consistent with circumstances, conditions or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Zarycki, 6 Vet. App. at 98.  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that he did engage in combat, but that the alleged 
stressor is not combat related, then his lay testimony, in 
and of itself, is not sufficient to establish the occurrence 
of the alleged stressor.  Instead, the record must contain 
evidence that corroborate his testimony or statements.  See 
Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor. In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 
6 Vet. App. at 98 (1993).  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the Board of its obligations to 
assess the credibility and probative value of the other 
evidence."



Acquired Psychiatric Disorder to Include PTSD

The veteran contends that he has a psychiatric disorder due 
to the stress of being subjected to chemical spraying and 
also when his ship was in the waters of Vietnam and he 
witnessed bombings, which he was fearful of, and refugee 
boats.

In this case, the service medical records are negative for 
any complaints, findings, treatment, or diagnosis of 
psychiatric abnormality.  Post-service, during the mid-
1980's, the veteran was seen for psychiatric problems related 
to his stress while working on the police force.  

In 1991, the veteran was diagnosed as having a somatoform 
pain disorder and a secondary depression without psychotic 
features.  In 1995, the veteran was diagnosed as having major 
depression with somatization.  The stressors were related to 
work and poor adaption.  In addition, the veteran converted 
psychological problems into physical complaints.  The veteran 
apparently was retired as disabled from the police force due 
to PTSD.  VA records dated in 2000 and 2001 revealed 
diagnoses of PTSD and major depression.  A December 2000 
notation indicated that the major depression was due in part 
to the veteran's trauma of being involved during service to 
exposure to chemicals and in part due to stressful 
experiences while the veteran was a police officer.  

In April 2003, the veteran was afforded a psychiatric 
examination.  At that time, he reported a history of exposure 
to toxins during service.  He reported that he was in 
Vietnam, aboard a ship which was used to refuel destroyers 
and that he saw refuges.  The examiner also noted that the 
veteran was disabled from the police force, post-service, for 
PTSD.  The diagnosis was major depression and personality 
disorder.

In July 2003, a VA examiner opined that the veteran's 
symptoms and complaints were not related to his exposure to 
toxins during service.  

To warrant service connection for PTSD, 38 C.F.R. § 3.304(f) 
provides that the diagnosis must conform to 38 C.F.R. § 
4.125(a), and follow the DSM-IV.  Moreover, the diagnosis of 
PTSD must be based on demonstrated combat status or on 
verified stressors.  Further, in order for service connection 
to be established, the veteran must have a current diagnosis 
of the claimed disease or injury related to service.  Here, 
the claimed disease is PTSD.  Although the veteran was 
diagnosed post-service as having PTSD, the veteran has since 
been examined to resolve his current diagnosis.  He does not 
currently have PTSD.  Rather, the appropriate diagnosis is 
major depression and personality disorder.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  In 
considering this matter on appeal the Board is required to 
base its decisions on independent medical evidence rather 
than rely upon its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, as 
the medical professional has determined that the veteran does 
not have PTSD, but has other psychiatric impairment, the 
Board cannot substitute its own medical judgment.  Thus, the 
veteran's current diagnosis is of major depression and 
personality disorder.  He does not have a current diagnosis 
of PTSD, which is a required element for service connection.  
38 C.F.R. § 3.304(f).

The veteran is competent to state that he has psychiatric 
symptomatology, but he is not competent to render or provide 
a current diagnosis thereof.  See Espiritu.  The competent 
evidence establishes that the veteran does not currently have 
PTSD.  Absent a current diagnosis, service connection is not 
warranted.

Personality disorders and mental deficiencies as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303.  Thus, service connection 
cannot be granted for the veteran's personality disorder.  

With regard to major depression, a December 2000 notation 
indicated that the major depression was due in part to the 
veteran's trauma of being involved during service to exposure 
to toxins.  This opinion was provided by a physician.  
However, in April 2003, another VA physician opined that 
exposure to toxins during service did not cause the veteran's 
major depression.

The Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a).  The record establishes that the veteran served 
aboard a vessel which participated in Project SHAD testing.  
In addition, he was also stationed in the waters offshore 
from Vietnam.  His contentions of having stress due to his 
knowledge of the chemical testing are credible in light of 
the documentation of the SHAD testing.  Likewise, his reports 
of being afraid while serving in the waters off of Vietnam 
where there was bombing on shore are credible as they are 
consistent to the place, type, and circumstances of his 
service.  The veteran is competent to state that he was 
feeling stress and that there was enemy fire on shore and 
that his boat was close to shore.  The veteran is competent 
to report that on which he has personal knowledge, that is 
what comes to him through his senses.  Layno, 6 Vet. App. at 
470.

Thus, overall, the veteran's reports regarding his feelings 
of stress and fear during service are credible.  A VA 
examiner determined that the veteran has major depression, in 
part, due to those service experiences.  The Board cannot 
differentiate which portion of the major depression is due to 
service.  Thus, the major depression, in its entirety, is 
considered attributable to service.  The Board recognizes 
that there is a negative VA opinion, however, its probative 
value is outweighed by the positive opinion in light of 
38 U.S.C.A. § 1154(a), as indicated.  

In light of the foregoing, the Board finds that the veteran 
has major depression which is related to service.  
Accordingly, service connection is warranted for major 
depression.


Fibromyalgia

The veteran contends that he has fibromyalgia because he was 
subjected to chemical spraying.  In correspondence of record 
and at his hearing, the veteran stated that he had pain 
throughout his whole body, in his muscles and in his bones.  
He related that he was unable to open a small bottle of beer.  
He reported that he was taking 3 different kinds of 
medication.  

In this case, the service medical records are negative for 
any complaints, findings, treatment, or diagnosis of 
fibromyalgia.  There was no evidence of any muscular disease 
or injury on his separation examination.  

Post-service, the veteran was in an accident at his place of 
employment and injured his back and right lower extremity.  
Following the accident, he was diagnosed as having myalgias.  
Thereafter, in March 1999, the veteran was afforded an 
examination by R.M., M.D.  At that time, the veteran 
complained of his fibromyalgia and reported his prior work-
related injury.  The impression was questionable 
fibromyalgia.  Also, in December 2000, VA diagnosed the 
veteran as having possible fibromyalgia.  

In April 2003, the veteran was afforded a muscles 
examination.  The veteran reported inservice exposure to 
sarin gas.  The examiner stated that there was no flare-up or 
residual due to muscle injury; there was no muscle injury due 
to missile; there was no muscle which was injured or 
destroyed; there was no evidence nerve injury or vascular 
structures injury; despite complained of muscle pain, there 
was no evidence muscle tenderness; there was no tumor 
evidence; there was no bones, joint, or nerve damage; the 
veteran had normal muscular strength in the arms and legs; 
there was no muscle herniation; there was no loss of muscle 
function; the veteran had full joint function except in his 
previously injured shoulder.  The diagnosis was no muscular 
injury or wasting.  The veteran was also afforded neurologic, 
joints, bone, and a spine examination which were all negative 
for a diagnosis of fibromyalgia.  

In July 2003, a VA examiner reviewed the VA examinations.  
She noted that the veteran's complaints of myalgia did not 
result in a diagnosed condition.  She noted that the 
examinations were conducted to determine if the veteran 
showed any long-term effects of exposure to toxins during 
service.  After a careful review of the findings, the 
complaints, and the known effects of the above chemicals and 
biologicals, it was her conclusion that none of the veteran's 
current complaints were directly or indirectly related to the 
identified agents.  

In sum, the veteran was diagnosed post-service as having 
possible fibromyalgia.  However, VA examinations resolved 
that he does not have fibromyalgia, despite his complaints of 
having fibromyalgia.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  Where the question requires medical expertise, 
medical evidence is required.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  The competent evidence 
establishes that there is no present disability.  The veteran 
and the lay persons are not competent to state that he has 
fibromyalgia.  Absent a current diagnosis, service connection 
is not warranted.

To the extent that the veteran has complained of myalgia, 
which the Court in an unpublished decision, noted was pain in 
the muscles.  1999 WL 1046783 (Vet. App. November 12, 1999.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  Such a "pain alone" claim 
must fail when there is no sufficient factual showing that 
the pain derives from an inservice disease or injury.  Id.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Unusual Sensations on the Top of the Head

The veteran contends that he has unusual sensations on the 
top of the head because he was subjected to chemical 
spraying.  In correspondence of record and at his hearing, 
the veteran stated that he felt like the top of his head was 
ready to come off.  He stated that it was called vestibular 
dysfunction.  He related that the chemicals and radiation 
that he was exposed to affected the nerves in his brain.  
Specially, he stated that it was caused by Sarin gas.  It 
caused light-headedness.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis with regard to unusual 
sensations on the top of the head/vestibular dysfunction.  
There was no evidence of any disease or injury resulting in 
unusual sensations on the top of the head/vestibular 
dysfunction.  

Post-service, the veteran initially complained of having 
unusual sensations on the top of the head on several of his 
April 2003 VA examination to include the spine examination, 
muscles examination, joints examination, and bones 
examination.  However, on objective evaluation, the examiners 
found that that the subjective complaints were not consistent 
with his physical examinations.  On the muscles examination, 
it was specifically noted that despite complaints of muscle 
pain from the top of the head of the tips of the toes, there 
was no evidence muscle tenderness; there was no tumor 
evidence; there was no bones, joint, or nerve damage; the 
veteran had normal muscular strength in the arms and legs; 
there was no muscle herniation; there was no loss of muscle 
function; the veteran had full joint function except in his 
previously injured shoulder.  The diagnosis was no muscular 
injury or wasting.  

In July 2003, a VA examiner reviewed the VA examinations.  
She noted that the examinations were conducted to determine 
if the veteran showed any long-term effects of exposure to 
toxins during service.  After a careful review of the 
findings, the complaints, and the known effects of the above 
chemicals and biologicals, it was her conclusion that none of 
the veteran's current complaints were directly or indirectly 
related to the identified agents.  

The veteran has been afforded multiple VA examinations and 
complained of having unusual sensations on the top of the 
head/vestibular dysfunction on several examinations.  
However, the examiners concluded that there was no objective 
basis for his complaints.  In sum, the veteran has not been 
diagnosed as having any underlying disease or injury causing 
unusual sensations on the top of the head/vestibular 
dysfunction.  

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  Where 
the question requires medical expertise, medical evidence is 
required.  See Espiritu.  The competent evidence establishes 
that there is no current disability.  The veteran is 
competent to report unusual sensations of the top of the 
head, but neither the veteran nor the lay persons is not 
competent to provide an underlying pathology or diagnosis for 
his complaints.  Absent a current diagnosis, service 
connection is not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Gastrointestinal Disorder

The veteran contends that he had ulcers and irritable bowel 
syndrome since the military.  It had gotten so bad, that he 
had had to drink liquid charcoal to control it.  He related 
that he was told that his nerves caused his stomach to be 
upset.  He also indicated that he was taking medication for 
reflux disease.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a gastrointestinal 
disorder to include an ulcer or irritable bowel syndrome.  On 
separation examination, there were no abnormalities of the 
abdomen and viscera.  There was no inservice gastrointestinal 
disease or injury.  

Post-service, there was no diagnosis of peptic ulcer within 
one year of separation.  

Medical records from the Queen's Medical Center dated in 1985 
show that the veteran reported that in 1972, after an 
automobile accident occurred in which the steering wheel was 
pushed into his periumbilical region, he had had 
periumbilical crampy discomfort.  Thereafter, during a period 
of tension in 1984, he again had discomfort.  The impression 
was periumbilical cramping pain with increasing bowel 
movements and headaches in relationship with tension 
suggested irritable bowel syndrome.  He underwent an 
esophagogastroduodenoscopy which revealed no obvious 
esophagitis, gastric, or esophageal varices.  The assessment 
was that it would appear that the stomach was not the cause 
of the veteran's pain.  A gastric biopsy revealed focal 
aggregate of lymphocytes without evidence of intestinal 
metaplasia.  

In October 1995, the veteran again reported symptoms of 
gastrointestinal distress including irritable bowel syndrome.  
Testing revealed that the veteran converted psychological 
problems into physical complaints.  

In April 2003, the veteran was afforded a stomach 
examination.  The veteran reported epigastric discomfort and 
some bowel incontinence.  Physical examination of the abdomen 
and rectum revealed no abnormalities.  The impression was 
that the veteran had a constellation of rather infrequent 
symptoms.  The heartburn was due to acid reflux which could 
be treated with over-the-counter medication.  The burning 
midpelvic pain was most likely also related to acid-related 
disorder, but its frequency was infrequent and could be 
treated the same way.  Lately, the passage of stools 2 to 3 
times per month an the soiling was most likely from irritable 
bowel and this might reasonably be addressed by simply taking 
fiber supplements.  

In July 2003, a VA examiner reviewed the examination and 
noted that that the veteran was diagnosed as occasional 
heartburn and occasional loose stools.  The examiner stated 
that the examination was conducted to determine if the 
veteran showed any long-term effects of exposure to any 
inservice toxins.  After a careful review of the findings, 
the complaints, and the known effects of the chemicals and 
biologicals used in service, it was her conclusion that none 
of the veteran's current complaints were directly or 
indirectly related to the identified agents.  She stated that 
based on the relatively benign findings on the examination 
and the facts as noted, that the veteran's symptoms and 
complaints were not related to his exposure to toxins during 
inservice operations.  

In sum, there were no manifestations or diagnoses of 
gastrointestinal disease or injury during service.  Peptic 
ulcer disease was not manifest or diagnosed within one year 
of separation.  Approximately 6 years after separation, the 
veteran began having gastrointestinal complaints following an 
automobile accident.  However, they were not attributed to 
his stomach.  Recent examination diagnosed irritable bowel 
syndrome, but it was not related to service.  

The veteran and the lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms 
and the lay persons can state what they observed, they do not 
have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

The Board finds that the veteran's statements are of no 
probative value because they are not competent and are 
contradicted in the record and by competent evidence.  He 
asserts that he began having gastrointestinal problems during 
service, however, the record shows that the complaints 
initiated approximately 6 years later in an unrelated 
automobile accident.  Furthermore, the contemporaneous normal 
separation examination establishes that there were no 
residuals of injury, no disease, and no disability when the 
veteran separated from service.  There is no competent 
evidence attributing a gastrointestinal disability to 
service.  

The veteran has alternatively asserted that he developed 
gastrointestinal disabilities as the result of being exposed 
to toxins during service.  However, the competent evidence 
establishes that this was not the case.  

The veteran has a post-service diagnosis of irritable bowel 
syndrome.  There is no competent evidence of any link between 
his current diagnosis and service to include toxins during 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed irritable bowel syndrome.  The competent evidence 
shows that current gastrointestinal disability and complaints 
are not related to service.  

The veteran's opinion regarding the origin of his 
gastrointestinal disability has no probative value.  The 
competent evidence is probative and supported by the record.  
Thus, this probative evidence establishes that 
gastrointestinal disability to include irritable bowel 
syndrome is not related to service.  

The competent evidence does not establish that 
gastrointestinal disability or disease began in service or 
that a peptic ulcer was manifest within one year of 
separation.  The service medical records showed no 
gastrointestinal injury or disease.  Thus, there was no 
chronic gastrointestinal disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  The veteran's statements 
contradict the record.  As such, they are not reliable and 
not probative.  Rather, the record establishes that many 
years after the veteran's separation from service, he began 
having gastrointestinal complaints.  He has a diagnosis of 
irritable bowel syndrome.  Despite the veteran's contentions 
that he had gastrointestinal problems since service or as the 
result of exposure to toxins during service, the record is 
devoid of supporting evidence.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


High Cholesterol

Disability is defined as an inability to pursue an occupation 
because of physical or mental impairment.  Hunt v. Derwinski, 
1 Vet. App.292, 296 (1991).

A claim must fail when there is no sufficient factual finding 
showing that a current disability derives from an in-service 
disease or injury.  Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).  Stated differently, a claim fails if 
there is an absence of disability or an absence of disease or 
injury.

The veteran does not have a diagnosis of high cholesterol.  
Even assuming he has high cholesterol, the competent evidence 
shows no current disability from high cholesterol nor that 
high cholesterol is attributable to a disease or injury.  In 
the absence of a current disability, service connection can 
not be established.  Brammer; Rabideau.

The veteran does not have a current disability derived from 
an in-service disease or injury for which service connection 
may be granted.  See Sanchez-Benitez.  

As noted, the Board has considered the statements of the 
veteran and the lay persons.  However, on issues of medical 
fact either diagnosis or causation, their statements are not 
competent.  While he is competent to note certain symptoms 
and they are competent to report what they observed, the 
veteran and the lay persons are not competent to determine 
its etiology or to link it to service.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Bronchitis with Pleuritis

The veteran contends that he has had bronchitis in the past 
and gets short of breath.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of respiratory disease or 
injury.  On separation examination, there were no 
abnormalities of the lungs and chest.  There was no inservice 
respiratory disease or injury.  

Post-service, In October 1995, the veteran reported that he 
had shortness of breath on exertion.  Testing revealed that 
the veteran converted psychological problems into physical 
complaints.  In June 2000, the veteran was treated by the 
Lung Center of Nevada for dyspnea on exertion.

In April 2003, the veteran was afforded a pulmonary 
examination.  The current physical examination of the 
respiratory system was normal.  His pulmonary function tests 
were normal.  His chest x-rays were normal.  A prior test 
ruled out the diagnosis of asthma.  The examiner concluded 
that the veteran did not have obstructive disease or 
restrictive disease.  He had no evidence of interstitial lung 
disease.  As such, the examiner stated that the veteran did 
not have a pulmonary etiology for his shortness of breath.  
The examiner indicated that deconditioning and obesity could 
play a role.  In sum, the examiner concluded that the 
veteran's shortness of breath was neither pulmonary nor 
cardiac in origin.  

In July 2003, a VA examiner reviewed the VA examination.  She 
noted that the examination was conducted to determine if the 
veteran showed any long-term effects of exposure to toxins 
during service.  The examiner noted that the veteran 
complained of dyspnea, but on examination, there was no 
evidence of pulmonary disability and, rather it was due to 
severe deconditioning.

After a careful review of the findings, the complaints, and 
the known effects of the above chemicals and biologicals, it 
was her conclusion that none of the veteran's current 
complaints were directly or indirectly related to the 
identified agents.  

In this case, the veteran has dyspnea.  However, it is not 
due to a pulmonary disease or injury.  In the absence of 
proof of a present disability due to disease or injury, there 
can be no valid claim.  Rabideau.  Where the question 
requires medical expertise, medical evidence is required.  
See Espiritu.  The competent evidence establishes that there 
is no present disability.  The veteran is competent to report 
that he has dyspnea, but he is not competent to provide an 
underlying pathology or diagnosis for his complaints.  The 
lay persons cannot make diagnoses.  An examiner has 
attributed dyspnea to severe deconditioning.  The competent 
evidence specifically established that there the dyspnea was 
not attributed to pulmonary/respiratory disease or injury.  
There is no diagnosis of bronchitis or pleuritis.  Absent a 
current diagnosis, service connection is not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.



Asbestos Exposure

With regard to asbestos exposure, the veteran stated that 
there was asbestos aboard ships on which he served and his 
exposure to asbestos resulted in pulmonary disabilities.  

As noted above, the veteran does not have a current 
respiratory/pulmonary disability.  Thus, he does not have a 
respiratory/pulmonary due to inservice asbestos exposure.  
The veteran and the lay persons are not competent to provide 
diagnoses.  

Absent a current diagnosis, service connection is not 
warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Peripheral Neuropathy

With regard to peripheral neuropathy, the veteran indicated 
that his nerve endings don't work, he can be poked all over 
and he does not feel it.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of peripheral neuropathy.  
On separation examination, there were no abnormalities of the 
neurological system.  There was no neurological disease or 
injury.  

In 1990, the veteran was seen for back pain with radiation 
down the right leg which was related to a post-service back 
injury.  In March 1991, the veteran received treatment for 
complaints of back pain with radiation into the right buttock 
and lower extremity.  An August 1991 MRI revealed severe 
facet degeneration at L4-5 bilaterally; at L5-S1, a 3 
millimeter posterior bulging annulus which was eccentrically 
more prominent on the left.  From August to September 1991, 
the veteran was seen by the Jean Hanna Clark Rehabilitation 
Center for treatment of chronic cervicodorsal and L5 spine 
strain, industrial, following his work injury.  In a November 
1991 report, G.S., M.D., indicated that he originally saw the 
veteran in December 1990, when the veteran was employed at an 
airline and had injured his back in November 1989.  
Currently, the veteran had degenerative changes at 2 segments 
of the spine.  It was noted that he had marked degenerative 
disc disease at L4-5 with some bulging posteriorally of the 
annulus fibrosis with probable foraminal narrowing and 
secondary referred pain or irritation of the L5 nerve root.  
In July 1997, the veteran was treated by T.K., M.D.  At that 
time, it was noted that the veteran had an injury to his 
spine in 1976 and in 1989, and also to his right knee in 
1989.  he reported ongoing pain with chronic lumbar 
radiculopathy.  The impression was degenerative arthopathy of 
the right knee and lumbar spine.  The physician noted that 
there was some general achiness that might suggest a systemic 
rheumatic illness, but this seemed less likely.  

In April 2003, the veteran was afforded a spine examination.  
The veteran reported that he had back pain after exposure to 
sarin gas 22 years ago.  There was no radicular pain.  His 
work-related back injury was noted.  The diagnosis was mild 
osteoarthritis of the L4-L5 disc space without neurologic nor 
mechanical deficit.  X-rays revealed mild osteoarthritis at 
the L4-5 intervertebral disc space of the lumbar spine.  The 
examiner opined that the veteran's complaints related to his 
back were not consistent with his essentially normal 
examination and mild arthritic changes at the L4-L5 
interspace.  

In April 2003, the veteran was afforded a neurological 
examination.  The veteran reported that he had diffuse pain 
and numbness in his right and left lower extremities.  He 
reported a past history of exposure to chemical agents, 
biological agents, sarin nerve agent, and radiation.  
Physical examination and an EMG were conducted.  The 
impression was normal EMG of both upper extremities and 
paraspinal muscles; normal EMG of both lower extremities and 
paraspinal muscles; normal nerve conduction studies of both 
upper extremities; normal nerve conduction studies of both 
lower extremities; normal F waves of both upper extremities; 
normal F waves of both lower extremities; normal H reflexes 
of both lower extremities; paresthesiae.  The examiner 
concluded that there was no evidence of neuropathy, myopathy, 
or radiculopathy.  There was no evidence of any neurological 
condition or abnormality which could be related to the 
veteran's exposure to the substances reported.  

In July 2003, a VA examiner reviewed the VA examinations.  
She noted that the examinations were conducted to determine 
if the veteran showed any long-term effects of exposure to 
toxins during service.  After a careful review of the 
findings, the complaints, and the known effects of the above 
chemicals and biologicals, it was her conclusion that none of 
the veteran's current complaints were directly or indirectly 
related to the identified agents.  

The veteran has been afforded multiple VA examinations.  The 
competent evidence establishes that he does not have 
peripheral neuropathy.  Moreover, a VA examiner concluded 
that there was no evidence of any neurological condition or 
abnormality which could be related to the veteran's exposure 
to the substances reported.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau.  Where the question requires 
medical expertise, medical evidence is required.  See 
Espiritu.  The competent evidence establishes that there is 
no present disability.  The veteran is competent to report 
symptoms and the lay persons are competent to report what 
they observed, but none of them is competent to provide a 
diagnosis of peripheral neuropathy and to establish an 
etiology for his symptoms.  Absent a current diagnosis, 
service connection is not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Coronary Artery Disease with Hypertension

The veteran contends that he has coronary artery disease and 
hypertension which are the result of inservice chemical 
exposure.  

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of a cardiovascular 
disorder to include coronary artery disease and hypertension.  
On separation examination, blood pressure was 110/70.  There 
were no abnormalities of the heart or vascular system.  There 
was no inservice cardiovascular disease or injury.  

Cardiovascular disease to include arteriosclerosis, 
hypertension, and/or valvular heart disease were not manifest 
within one year of separation from service.  Rather, the 
veteran was initially diagnosed as having cardiovascular 
disease approximately many years after his separation from 
service.  He was diagnosed in the 1990's as having 
hypertension and a history of heart enlargement.  The 
competent evidence did not relate any diagnosis to service.  

In March 2003, the veteran was afforded a hypertension 
examination.  The examiner indicated that the date of onset 
of hypertension was in the 1970's.  The diagnosis was 
essential hypertension.  The veteran also had abnormal 
testing on EKG; an ejection fraction of 50 percent; and 
reversible septal ischemia.  

In April 2003, the veteran was afforded a pulmonary 
examination.  The veteran reported having shortness of 
breath.  The examiner indicated that deconditioning and 
obesity could have played a role.  The examiner stated that 
the notes of the cardiologist were reviewed and the veteran 
also had no cardiac etiology for his shortness of breath.  In 
sum, the examiner concluded that the veteran's shortness of 
breath was neither pulmonary nor cardiac in origin.  

In July 2003, a VA examiner reviewed the examination and 
noted that that the veteran was diagnosed as having 
hypertension and coronary artery disease.  The examiner 
stated that the examination was conducted to determine if the 
veteran showed any long-term effects of exposure to any 
inservice toxins.  After a careful review of the findings, 
the complaints, and the known effects of the chemicals and 
biologicals used in service, it was her conclusion that none 
of the veteran's current complaints were directly or 
indirectly related to the identified agents.  She stated that 
the veteran's symptoms and complaints were not related to his 
exposure to toxins during inservice operations.  

In sum, there were no manifestations or diagnoses of 
cardiovascular disease or injury during service.  
Cardiovascular disease was not manifest or diagnosed within 
one year of separation.  In the 1970's, according to a VA 
examiner, the veteran's hypertension had its onset.  Recent 
examinations diagnosed hypertension and coronary artery 
disease  and showed that the veteran had abnormal testing on 
EKG; an ejection fraction of 50 percent; and reversible 
septal ischemia, but they were not related to service.  In 
addition, a VA examiner opined that the veteran's reports of 
shortness of breath were not of cardiac origin.  

The veteran and the lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms 
and the lay persons are competent to report what they 
observed, they do not have medical expertise.  Therefore, the 
veteran and the lay persons cannot provide a competent 
opinion regarding diagnosis and causation.  

The Board finds that the veteran's statements are of no 
probative value.  They are not competent and are contradicted 
by the record and competent evidence.  He asserts that his 
cardiac disabilities originated due to chemical exposure 
during service.  However, the record shows that they are not 
so related.  He was afforded a cardiovascular examination and 
a VA examiner provided an opinion as to the matter of the 
chemical exposure.  There is no competent evidence 
attributing a cardiovascular disability to service.  

The veteran has post-service diagnoses of cardiovascular 
disability to include hypertension and coronary artery 
disease.  There is no competent evidence of any link between 
his current diagnoses and service to include toxins during 
service.  As noted, the veteran is not competent to make this 
causal link or to state the etiology of his currently 
diagnosed disabilities.  The competent evidence shows that 
current cardiovascular disabilities are not related to 
service.  The competent evidence is probative and supported 
by the record.  

The competent evidence does not establish that cardiovascular 
disability or disease began in service or was manifest within 
one year of separation.  The service medical records showed 
no cardiovascular injury or disease.  Thus, there was no 
chronic cardiovascular disability shown during service.  
Further, there is no continuity of symptomatology following 
service.  There is no record of any continuous symptoms from 
his separation from service onward.  The record establishes 
that many years after the veteran's separation from service, 
he was diagnosed as having hypertension, and, later, other 
disabilities.  Despite the veteran's contentions that he had 
cardiovascular problems since service or as the result of 
exposure to toxins during service, the record is devoid of 
supporting evidence.  The veteran's statements contradict the 
record and the competent evidence.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Chronic Fatigue Syndrome

The veteran contends that he has chronic fatigue syndrome 
which is the result of inservice chemical exposure.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

The service medical records are negative for any complaints, 
findings, treatment, or diagnosis of chronic fatigue 
syndrome.  The separation examination was negative.  There 
was no inservice disease or injury resulting in a diagnosis 
of chronic fatigue syndrome.  

In March 2003, the veteran was afforded a chronic fatigue 
syndrome examination.  It was noted that the acute onset of 
chronic fatigue syndrome was 1990, by the veteran's report, 
but the claims file did not establish the date of diagnosis.  
The veteran reported having low grade fever, nonexudatuive 
pharyngitis, palpable tender cervical or axillary lymph 
nodes, generalized muscle aches and weakness, fatigue, 
headaches, migratory joint pains, neuropsychological 
symptoms, and sleep disturbance.  The examiner stated that 
the veteran met the criteria for chronic fatigue syndrome.  
Also, in March 2003, the veteran was afforded a VA general 
medical examination.  The diagnosis was chronic fatigue 
syndrome.  The examiner referred to the specific examination.  

In March 2003, the veteran wad afforded an infections, 
immune, and nutritional disabilities examination.  The 
examiner indicated that there was no clinical evidence of 
chronic infection due to bacterial exposure 38 years ago.  

In July 2003, a VA examiner reviewed the examination and 
noted that that the veteran was diagnosed as having chronic 
fatigue syndrome.  The examiner stated that the examination 
was conducted to determine if the veteran showed any long-
term effects of exposure to any inservice toxins.  After a 
careful review of the findings, the complaints, and the known 
effects of the chemicals and biologicals used in service, it 
was her conclusion that none of the veteran's current 
complaints were directly or indirectly related to the 
identified agents.  She stated that based on the relatively 
benign findings on the examination and the facts as noted, 
that the veteran's symptoms and complaints were not related 
to his exposure to toxins during inservice operations.  

In sum, there were no manifestations or diagnoses of chronic 
fatigue syndrome during service and for over 20 years after 
the veteran's separation from service.  

The veteran and the lay persons have not been shown to be 
capable of making medical conclusions, thus, their statements 
regarding causation are not competent.  Espiritu.  The Board 
notes that while the veteran is competent to report symptoms 
and the lay persons are competent to report what they 
observed, none of them have medical expertise.  Therefore, 
they cannot provide a competent opinion regarding diagnosis 
and causation.  

The veteran himself has stated that chronic fatigue syndrome 
began in 1990.  He states that it is due to inservice 
chemical exposure.  However, he was afforded examinations 
with regard to chronic fatigue syndrome and a VA examiner 
provided an opinion as to the matter of the chemical 
exposure.  There is no competent evidence attributing a 
cardiovascular disability to service.  

The veteran has post-service diagnoses of chronic fatigue 
syndrome.  There is no competent evidence of any link between 
his current diagnosis and service to include toxins during 
service.  The competent evidence is probative and supported 
by the record.  

The competent evidence establishes that chronic fatigue 
syndrome was not initially manifest in service.  The service 
medical records are negative.  Thus, there was no chronic 
disability shown during service.  Further, there is no 
continuity of symptomatology following service.  There is no 
record of any continuous symptoms from his separation from 
service onward.  The record establishes that many years after 
the veteran's separation from service, he was diagnosed as 
having chronic fatigue syndrome.  Despite the veteran's 
contentions that he has chronic fatigue syndrome as the 
result of exposure to toxins during service, the record is 
devoid of supporting evidence.  The veteran's statements 
contradict the record and the competent evidence.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.



Residuals of Agent Orange Exposure

With regard to Agent Orange exposure, the veteran contends 
that his ships were sprayed with that chemical.  

The evidence shows that the veteran was stationed in the 
waters outside of Vietnam, but there is no evidence that he 
ever went inland.  

Further, the competent evidence shows that the veteran does 
not have any of the diseases for which service connection may 
be presumed due to an association with exposure to herbicide 
agents.  The veteran asserted that he had peripheral 
neuropathy.  As noted above, he does not.  The veteran has 
not specified any other disability which is due to Agent 
Orange exposure.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau.  Where the question requires 
medical expertise, medical evidence is required.  See 
Espiritu.  The competent evidence establishes that there is 
no present disability due to Agent Orange exposure.  Absent a 
current diagnosis, service connection is not warranted.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Residuals of Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to February 1952.  Thus, he 
did not serve in Hiroshima or Nagasaki.  Further, the veteran 
did not serve on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, 
Tennessee; or on Amchitka Island, Alaska.  As such, the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.  He also does not have 
any of the listed cancers in 38 U.S.C.A. § 1112(c) and 38 
C.F.R. § 3.309(d).  Thus, the veteran's claimed disabilities 
are not subject to presumptive service connection under 38 
U.S.C.A. § 1112(c).

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. § 3.307 or 38 
C.F.R. § 3.309, and it is contended the disease is a result 
of exposure to ionizing radiation in service, an assessment 
will be made as to the size and nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a)(1).  When dose estimates 
provided are reported as a range of doses to which a veteran 
may have been exposed, exposure at the highest level of the 
dose range reported will be presumed.  38 C.F.R. § 
3.311(a)(2).

When it has been determined that a veteran has been exposed 
to ionizing radiation in service, and he subsequently 
develops a potentially radiogenic disease, the claim will be 
referred to the Under Secretary for Benefits (USB) for 
further consideration. The USB is to consider the claim with 
reference to specified factors and may request an advisory 
medical opinion from the Under Secretary for Health; if, 
after this consideration, the USB determines that there is no 
reasonable possibility that the veteran's disease resulted 
from radiation exposure in service, the USB shall so inform 
the RO in writing, setting forth the rationale for this 
conclusion.  38 C.F.R. § 3.311.

The list of radiogenic diseases found under 38 C.F.R. § 
3.311(b)(2).

The veteran does not have any of the types of cancer that are 
presumptively service connected pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).  Thus, service connection 
is not warranted on that basis.  Second, the veteran does not 
have any of the "radiogenic diseases" that may be service 
connected pursuant to 38 C.F.R. § 3.311.  

Third, as noted, service connection may be granted under 38 
C.F.R. § 3.303(d) when it is established that the disease 
diagnosed after discharge is the result of exposure to 
ionizing radiation during active service.

The veteran maintains that he was exposed to radiation during 
service while he served aboard the USS Granville Hall during 
service.  However, there was no radiation exposure aboard 
that vessel during the time when he served aboard that 
vessel.  

In a November 2002 letter, the Defense Threat Reduction 
Agency provided information with regard to radiation exposure 
for the USS Granville Hall.  It was indicated that the USS 
Granville Hall participated in 3 U.S. atmospheric nuclear 
tests: Operation CASTLE in 1954 at the PPG; Operation WIGWAM 
in 1955 near San Diego, California; and Operation REDWING in 
1956 at the PPG.  

The veteran did not serve aboard the USS Granville Hall until 
the 1960's.  Although the veteran indicated that the 
radiation remained aboard the vessel after the exposure, his 
statement is not competent and is not supported.  Moreover, 
there is no competent evidence establishing that the veteran 
has any disability which is related to inservice radiation 
exposure.  

Despite the veteran's allegations, neither he nor the lay 
persons are competent to make a medical assessment.  See 
Espiritu.

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


Entitlement to Service Connection for Dental Treatment 
Purposes

The veteran contends that his teeth were fine in 1994, but 
his bones were degenerating and the teeth came loose.  He 
attributes his dental problems to inservice chemical and 
radiation exposure.  

To the extent that he claims that he has dental problems due 
to inservice radiation exposure, as noted above, he did not 
have inservice radiation exposure nor does any competent 
evidence attribute any dental problem to radiation exposure.  
Therefore, service connection will not be granted on this 
basis.  

In June 1963, the veteran was afforded a physical 
examination.  At that time, dental evaluation revealed that 
teeth numbered 3, 14, 17, and 32 were missing or impacted.  

In August 1966, the veteran was afforded a separation 
examination.  Dental evaluation revealed that tooth numbered 
32 on the left was non-restorable and tooth numbered 20 on 
the right was non-restorable.  It was noted that he was 
Type II, Class II, Dentally Qualified.  

In June 2003, the veteran was afforded a dental examination.  
The examiner stated that based on a comprehensive review of 
the claims file, no connection between the veteran's 
participation ion chemical and/or biological weapons testing 
and the veteran's current oral health could be established.  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. § 
3.381(b).  The significance of finding a dental condition is 
due to service trauma is that a veteran will be eligible for 
VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

At the outset, the Board notes that there is no indication in 
the service medical records that the veteran's 3rd molars 
(wisdom teeth) were extracted in service due to disease.  
Thus, service connection for such teeth is not warranted.  
Moreover, the veteran does not claim, nor does the evidence 
otherwise show, that he sustained dental trauma to any tooth 
in service.   Mere treatment in service, e.g., extracting 
teeth, etc., is not tantamount to "Class II(a)" dental trauma 
as this term is defined in 38 C.F.R. §§ 3.381 and 17.161.  
See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997). 

The record does not demonstrate the existence of a current 
dental condition for which service connection might be 
granted.  The veteran was entitled to Class II eligibility 
was he was separated from service, but he had one year to 
obtain treatment.  It has been many years since then.  

It is the veteran's primary contention that he has bone 
degeneration and resulting problems with his teeth due to 
SHAD involvement.  However, the competent evidence 
establishes that this is not the case.  The examiner stated 
that based on a comprehensive review of the claims file, no 
connection between the veteran's participation ion chemical 
and/or biological weapons testing and the veteran's current 
oral health could be established.  

The Board notes that the veteran is not shown to be entitled 
to service connection or treatment under any of the other 
possible classes of eligibility.  For instance, there could 
be no eligibility for Class I dental care since he is not 
shown to have a service-connected compensable dental 
condition.  (See 38 C.F.R. § 4.150).  He also was not a POW, 
which could otherwise provide a basis of entitlement under 
Classes II(b, II(c), III.  He is not entitled to Class III 
dental treatment, 38 C.F.R. § 17.161(g), (because his dental 
condition is not "professionally determined to be aggravating 
disability from an associated service-connected condition or 
disability."  He is not entitled to Class IV dental 
treatment, 38 C.F.R. § 17.161(h), because he is not in 
receipt of a total compensation rating.  He is not entitled 
to Class V dental treatment, 38 C.F.R. § 17.161(i), because 
he is not participating in a Chapter 31 rehabilitation 
program.

In sum, the Board observes that there is no competent 
evidence indicating any relationship between a current dental 
condition and service.  

Accordingly, service connection is denied.  In reaching this 
decision, the Board has considered the doctrine of doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert.


ORDER

Service connection is denied for PTSD.

Service connection is granted for major depressive disorder.

Service connection for fibromyalgia is denied.

Service connection for unusual sensations of the top of the 
head is denied.

Service connection for a gastrointestinal disorder on a 
direct basis is denied.

Service connection for high cholesterol is denied.

Service connection for bronchitis with pleuritis is denied.

Service connection for residuals of asbestos exposure is 
denied.

Service connection for peripheral neuropathy is denied.

Service connection for coronary artery disease with 
hypertension is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for residuals of Agent Orange exposure is 
denied.  

Service connection for residuals of radiation exposure is 
denied.  

Service connection for dental treatment purposes is denied.



REMAND

The veteran is service-connected for major depressive 
disorder.  The matter of service connection for a 
gastrointestinal disorder, diagnosed as irritable bowel 
syndrome, as secondary to major depressive disorder, should 
be considered.  Service connection on a direct basis only was 
considered and denied.  

The veteran has not been sent a VCAA letter.  Accordingly, 
the agency of original jurisdiction (AOJ) should undertake 
the appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

The veteran is hereby informed that if there is evidence 
supporting the issue on appeal, the veteran must submit that 
evidence to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004).  A 
notice consistent with 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

5.  The AOJ should then adjudicate the claim 
for service connection for a gastrointestinal 
disorder, diagnosed as irritable bowel 
syndrome, as secondary to major depressive 
disorder, should be considered.  Thereafter, 
the case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).









	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


